Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-7 are pending.
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of the Appeal Brief filed on March 9, 2021, PROSECUTION IS HEREBY REOPENED. The second non-final rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/GWENDOLYN BLACKWELL/           Supervisory Patent Examiner, Art Unit 1762          

                                                                                                                                                                         
Claim Objections
Claims 1 and 7 are objected to because of the following informalities: 
In the formula of claim 1 “O” is sitting in the middle of double bond, and after the formula the word “Wherein” starts with capital “W” and it should be lower case.   
In the formula of claim 7 “O” is floating and doesn’t seem attached to the structure, and after the formula the word “Wherein” starts with capital “W” and it should be lower case.   
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of this section of Title 35 U.S.C. not included in this action can be found in a prior Office Action.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over D’Alelio (U.S. Patent 2,298,039) in view of Nabuurs et al. (U. S. Patent 9,012,027).
With regard to the limitations of claim 1, D’Alelio exemplifies a coating composition comprising a polymer, wherein the polymer comprises, as polymerization units, based on the total weight of the polymer: (a) 70 wt% of ethyl methacrylate (ethyl ester of methacrylic acid); and (b) 30 wt % of (dimethyl itaconate (itaconic acid ester), which are clearly within the claimed ranges (examples 2-4). Additionally D’Alelio exemplifies the usage of ethyl acrylate (example 3)
With regard to the limitations of claim 1, D’Alelio does not disclose that the coating composition comprising a polymer, wherein the polymer comprises, as 
However Nabuurs discloses that preferably the unsaturated monomers c) are methacrylic monomers, acrylic monomers, styrene, styrene-acrylics or combinations thereof. More preferably the unsaturated monomers c) are methyl (meth)acrylate, ethyl (meth)acrylate, butyl (meth)acrylate, 2-ethylhexyl (meth)acrylate, styrene and combinations thereof (col. 4, lines 39-44). Furthermore Nabuurs discloses that suitable chaser monomers may comprise (meth)acrylic monomer(s), styrene and/or combinations thereof. Preferred monomers are methyl (meth)acrylate, ethyl (meth)acrylate, butyl (meth)acrylate, styrene and combinations thereof. More preferred monomers are styrene, methyl acrylate, ethyl acrylate or butyl acrylate and combinations thereof. Most preferred are ethyl acrylate, butyl acrylate and styrene and combinations thereof (col. 5, lines 52-59).
Both references are analogous art because they are from the same field of endeavor concerning new coating compositions comprising the polymer having ethyl ester of acrylic acid or having ethyl ester of methacrylic acid and at least one itaconic acid ester.
Therefore, all of the above polymerization units (ethyl methacrylate and ethyl acrylate) are functional equivalents and can be substituted by each other. Thus, Nabuurs recognizes the equivalency of ethyl methacrylate and ethyl acrylate as polymerization units for the polymer for the coating composition. In the instant case the substitution of equivalent polymerization units requires no express motivation, as long as the prior art recognize equivalency, Graver Tank & Mfg. Co. Inc. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950), and a person skilled in the art would have found obvious to substitute ethyl methacrylate of D’Alelio for ethyl acrylate of Nabuurs based on their recognized equivalency and with the reasonable expectation of success. Furthermore, please, see MPEP 2183: “the prior art element performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification. Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000) (An internal adhesive sealing the inner surfaces of an envelope pocket was not held to be equivalent to an adhesive on a flap which attached to the outside of the pocket. Both the claimed invention and the accused device performed the same function of closing the envelope. But the accused device performed it in a substantially different way (by an internal adhesive on the inside of the pocket) with a substantially different result (the adhesive attached the inner surfaces of both sides of the pocket)); Odetics Inc. v. Storage Tech. Corp., 185 F.3d 1259, 1267, 51 USPQ2d 1225, 1229-30 (Fed. Cir. 1999); Lockheed Aircraft Corp. v. United States, 193 USPQ 449, 461 (Ct. Cl. 1977). The concepts of equivalents as set forth in Graver Tank & Mfg. Co. v. Linde Air Products, 339 U.S. 605, 85 USPQ 328 (1950) are relevant to any "equivalents" determination. Polumbo v. Don-Joy Co., 762 F.2d 969, 975 n.4, 226 USPQ 5, 8-9 n.4 (Fed. Cir. 1985)”.       With regard to the limitations of claim 3, the combined teaching of D’Alelio and Nabuurs does not disclose that the polymer has from -10 to 400C of glass transition temperature.
	With regard to the limitation of claim 3, in the absence of showing the critically, it is well known that it would have been obvious to one having ordinary skill in the art at 
It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
It is worth to mention that Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.
With regard to the limitations of claim 4, D’Alelio does not disclose that the polymer has average particle size from 50 to 350 nm.
	Nabuurs discloses that the preferred particle size ranges from 40 to 400 nm, more preferably from 60 to 220 nm and most preferably from 70 to 160 nm, which are clearly within the claimed range (col. 6, lines 40-44).

	With regard to the limitations of claim 6, D’Alelio does not disclose that the composition comprises free itaconic acid ester monomers with 0.005% or less based on the total weight of the coating composition
However, in view of substantially identical coating composition between D’Alelio and instant claims, it is the Examiner’s position that D’Alelio’s polymer comprising, as polymerization units, based on the total weight of the polymer: (a) 70 wt% of ethyl methacrylate (ethyl ester of acrylic acid); and (b) 30 wt % of (dimethyl itaconate (itaconic acid ester), which are within the claimed ranges, and D’Alelio’s coating composition comprising the above mentioned polymer inherently possess these properties. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Fitzgerald  619 F 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980).  
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results In re Johnson. 747 F.2d 1456, 1461,223 USPQ 1260, 1264 (Fed. Cir. 1984).
Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[Ajppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A Blackwell can be reached on 5712725772.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL BERNSHTEYN/Primary Examiner, Art Unit 1762